Order, Supreme Court, Bronx County, entered March 19, 1971, reversed, on the law and in the exercise of discretion, without costs and without disbursements, the motion to vacate dismissal of the action denied and the vacated judgment reinstated. A motion to vacate dismissal was originally denied, but without prejudice to renewal upon proper papers. However, the papers submitted on renewal are of no greater weight than the orginal: the affidavit of merit speaks in eonclusory terms without specification of causal connection, the claim of incorrect information received from a lawyers’ service is not substantiated, and the long delay in renewing the motion is not satisfactorily explained (see Burke v. City of New York, 18 A D 2d 898). Concur—Capozzoli, J. P., Markewich, Kupferman and McNally, JJ.; Murphy, J., dissents in the following memorandum: I dissent and vote to affirm on the opinion of Helman, J., at Special Term.